Case 1:19-cv-07131-ALC Document 14 Filed 08/07/19 Rage.4of4

DOCUMENT

ELECTRONICALLY FILED
DOC#:

DATE FILED: _&[+]20\4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANDREA TANTAROS, Case No. 1:19-cv-07131-ALC-RWL
Petitioner, New York County Supreme Court
Index No. 156936/2019
-against-
ORDER GRANTING MOTION TO
FOX NEWS NETWORK, LLC, ADMIT COUNSEL
THE ESTATE OF ROGER AILES, PRO HAC VICE

WILLIAM SHINE, SUZANNE SCOTT,
DIANNE BRANDI, and ANDREA BRIGANTI,

Respondents.

 

 

The motion to admit counsel pro hac vice in the above-captioned matter is granted. The
admitted attorney, Bruce Fein, is permitted to argue or try this particular case in whole or in part
as counsel for Petitioner Andrea Tantaros.

This Order becomes effective upon the Court’s receipt of the required $200.00 fee and
confirms your appearance as counsel in this case. A notation of your admission pro hac vice in

the above-listed case will be made on the roll of attorneys.

[Ardine 7 Como

Hon. Andrew L. Carter, Jr.
United States District Judge

August 4, 2O\A

 

805630

 
